Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Status of Claims
In the response of 2/22/2022, Applicant amended claims 1, and canceled claims 17-18.  Therefore claims 1-16 and 21-28 are pending.

Response to Arguments
Applicant’s Response, see amendment, filed 2/22/2022, with respect to has been fully considered and are persuasive.  The rejection  of 10/21/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose the method of claim 1 including :and accumulating the time stamps; packaging a plurality of said accumulated time stamps by formatting in data packets of a predetermined fixed size; transmitting said plurality of time stamps in a data packet of said predetermined fixed size along a primary communication path between the sensor and a data collector… wherein actuating a new transmission depends on whether the accumulated number of time stamps reaches the predetermined fixed size of the data packet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687